Title: To George Washington from Alexander Gillon, 6 June 1782
From: Gillon, Alexander
To: Washington, George


                  
                     Sir.
                     Philadelphia June 6th 1782
                  
                  Capt. Montgomery not proceeding at the time I expected, prevented
                     forwarding to your excellency by him the 2 boxes, had the honour of writing to
                     you about the 4th of March last: they are now on board the south Carolina,
                     ready to be delivered to any person, your excellency will please to appoint to
                     receive them. With very much respect I have the honor to be Your Excellency’s
                     most obedient & most humble servant 
                  
                     A. Gillon
                  
               